


Exhibit 10.1


June 10, 2014




James B. Connor
333 N. Massachusetts Avenue, #1001
Indianapolis, IN 46204


Dear Jim,


The Executive Compensation Committee of the Board of Directors has approved a
$225,000 reimbursement to you in connection with your relocation to
Indianapolis. This reimbursement is intended to offset allowable costs (as
defined in the Duke Realty Corporation Relocation Policy Tier 1 (“Relocation
Policy”)) for the following items relating to the sale of your Chicago, IL
residence:


1)
Home Marketing and Home Sale Assistance

2)
Brokerage Commission

3)
Duplicate Housing

4)
Loss-on-Sale Assistance (if any)

5)
Movement of Household Goods



The payment of $225,000 will be taxable to you so withholding taxes will be
deducted from the payment as required by law. This payment will constitute the
company’s complete and final financial assistance related to the sale of your
Chicago home now or in the future. This payment will be paid to you as part of
your regular pay as soon as practical following the execution of this agreement.


Duke Realty will reimburse you for other direct relocation costs, other than
those items listed above, including costs related to the acquisition of your
residence in Indianapolis, in accordance with the company’s Relocation Policy.


Agreed to by:


/s/ JAMES B. CONNOR


 
September 17, 2014
James B. Connor
 
Date
Chief Operating Officer, Duke Realty Corporation
 
 
 
 
 
On Behalf of Duke Realty Corporation:


 
 
 
 
 
/s/ DENISE K. DANK


 
September 17, 2014
Denise K. Dank
 
Date
Chief Human Resources Officer


 
 













